Citation Nr: 1001033	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  05-28 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
the Wuesthoff Memorial Hospital Emergency Department 
(Wuesthoff ER) on October 6, 2003.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 administrative decision 
issued by the Department of Veterans Affairs (VA) Medical 
Center (MC) in Tampa, Florida.

As the Veteran's claims file has not been associated with his 
medical appeals file, the Board is unable to determine the 
verified period of his active duty service.  However, the 
VAMC determined that the Veteran had honorable active duty 
service from February 1966 to February 1968, and there is no 
indication that such determination is erroneous.  As such, 
for the purposes of the current appeal, the Board finds that 
the Veteran had qualifying active duty service.

The Board notes that, after the last adjudication of this 
matter by the VAMC, the Veteran submitted additional evidence 
consisting of statements from his wife and daughter.  
Generally, when the Board receives pertinent evidence that was 
not initially considered by the agency of original 
jurisdiction (AOJ), the evidence must be referred to the AOJ 
for review unless the claimant waives this procedural 
requirement.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).  
Although no waiver was submitted in conjunction with these 
statements, the evidence contained therein is duplicative of 
the evidence that was considered by the VAMC.  Moreover, the 
Board's decision herein to grant the Veteran's claim is based, 
in part, on the fact that such statements corroborate the 
Veteran's previous statements.  As such, the Veteran will not 
be prejudiced by the Board proceeding to a decision on his 
claim.  Id.


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at 
the time the medical treatment was provided, he had received 
VA medical services within the preceding 24 months, he is 
financially liable for such treatment, and he had no coverage 
under a health plan contract for payment or reimbursement of 
the private hospital.

2.  The condition for which the Veteran was treated was not 
service-connected, and he is not otherwise eligible for 
reimbursement under 38 U.S.C.A. § 1728. 

3.  The claim for payment or reimbursement of medical 
expenses incurred was filed within 90 days of the date the 
Veteran was discharged from the private hospital. 

4.  Resolving all reasonable doubt in the Veteran's favor, 
all treatment at the Wuesthoff ER was for a medical emergency 
of such nature that a prudent lay person would reasonably 
expect that a delay in seeking immediate medical attention 
would be hazardous to life or health, and a VA or other 
Federal facility was not feasibly available at the time the 
Veteran first sought treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
the Wuesthoff ER on October 6, 2003, have been met.  38 
U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at 
the Wuesthoff ER on October 6, 2003.  Medical records reflect 
that such expenses were incurred for treatment of severe 
flank/kidney pain with sudden onset that morning.  On November 
23, 2003, claims were submitted for charges in the amount of 
$4,520.60, $322.00, and $236.00, for a total of $5,078.60.  
The VAMC denied the claims based on a determination that the 
treatment was for a non-emergent condition and VA facilities 
were feasibly available.

As the Board's decision herein to grant payment or 
reimbursement of medical expenses incurred for treatment at 
the Wuesthoff ER on October 6, 2003, constitutes a full grant 
of the benefit sought on appeal, no further action is 
necessary to comply with the Veterans Claims Assistance Act of 
2000 and implementing regulations.

The AOJ adjudicated the Veteran's claim pursuant to the 
Veterans Millennium Health Care and Benefits Act and 
implementing regulations.  See 38 U.S.C.A. § 1725 (West 
2002), 38 C.F.R. §§ 17.1000-17.1008 (2009).  Under these 
provisions, the reasonable value of emergency treatment 
furnished in a non-VA facility will be reimbursed where the 
veteran is an active VA health-care participant (enrolled in 
the annual patient enrollment system and in receipt of VA 
hospital, nursing home, or domiciliary care under such system 
within the preceding 24 months) and is personally liable for 
such emergency treatment (financially liable to the provider 
and not eligible for reimbursement under 38 U.S.C.A. § 1728).  
For this purpose, "emergency treatment" is defined as 
medical care or services furnished when (1) VA or other 
Federal facilities are not feasibly available and an attempt 
to use them beforehand would not have been reasonable, (2) 
there is a medical emergency of such nature that a prudent 
lay person would reasonably expect that a delay in seeking 
immediate medical attention would be hazardous to life or 
health, and (3) any medical care beyond the initial emergency 
evaluation and treatment is for a continued medical emergency 
of such nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal facility.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  As pertinent to 
this case, a claim for payment or reimbursement must be filed 
within 90 days after the date the veteran was discharged from 
the facility that furnished such treatment.  38 C.F.R. § 
17.1004(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the AOJ determined in an April 2004 eligibility 
screening review the claims for payment were timely filed, 
that treatment was provided for a nonservice-connected 
condition, that the private hospital at issue provides 
emergency care, that the Veteran was enrolled in the VA health 
care system at the time of treatment, that he had received VA 
medical services within the preceding 24 months, and that he 
has no coverage under a health-plan contract for payment or 
reimbursement for such treatment.  There is no indication of 
record that such determinations are incorrect.  Additionally, 
the evidence reflects that the Veteran is financially liable 
to the private hospital for the treatment at issue, as he was 
issued several late payment notices.  As the claims file has 
not been associated with the medical appeals file, the Board 
is unable to verify whether the Veteran is service-connected 
for any disabilities, such that he may otherwise be eligible 
for reimbursement under 38 U.S.C.A. § 1728.  However, the AOJ 
found in the July 2005 statement of the case that there are no 
service-connected disabilities, and the Veteran has not 
disputed such determination.  

Accordingly, the remaining issues are (1) whether the 
treatment at issue was for a medical emergency of such nature 
that a prudent lay person would reasonably expect that a delay 
in seeking immediate medical attention would be hazardous to 
life or health medical care or services; and (2) whether VA or 
other Federal facilities were not feasibly available and an 
attempt to use them beforehand would not have been reasonable.  
As a general matter, the Board observes that the Veteran 
should attempt to use a VA facility whenever possible in light 
of the very high costs involved in private care, clearly 
impacting VA's ability to help veterans overall.  However, 
based on the following evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that both of 
these criteria have been met in this case.  

The Veteran states that he began having extreme pain in the 
early morning hours of October 6, 2003, which he thought was 
life threatening.  He was vomiting and could not stand, sit, 
or lie down, such that he was holding his lower body and 
bending over double.  His wife called the VA hotline at 
approximately 4:00 a.m., and the nurse told her to take him 
to the nearest hospital, as the nearest VA facility was not 
yet open.  The Veteran states that they arrived at the 
Wuesthoff ER at approximately 7:00 a.m., but he waited for 
"quite some time" in the waiting room.  He states that he 
was not "officially" checked in and treated until 
approximately 8:00 a.m.  The Veteran states that he and his 
wife had just moved to Florida from Ohio approximately 24 
hours earlier, and they were not aware of where the closest 
VA facility was located or whether there was a closer private 
hospital.  See December 2004 notice of disagreement; 
September 2005 substantive appeal.

In a September 2005 statement, the Veteran's wife confirmed 
that she was instructed by the VA hotline nurse to proceed to 
the nearest hospital.  She further stated that they arrived 
at the Wuesthoff ER at approximately 6:15 a.m., and they were 
told to have a seat.  They waited in the waiting room with 
their daughter for over an hour, at which point the Veteran's 
wife went to the desk and asked to be seen immediately 
because he was in severe pain.  

The Veteran's daughter submitted a statement indicating that 
the Veteran's wife called the VA hotline at approximately 
5:30 a.m. and was instructed to go to the nearest hospital.  
It appears that the Veteran's daughter was with them at the 
time, as she stated that they all arrived at the ER between 
6:00 and 6:30 a.m.  She further stated that they waited for 
"quite a long time" until the Veteran's wife asked if he 
could be seen soon because he was really hurting.  The 
Veteran's daughter confirmed that he and his wife had just 
moved to Florida the day before.

Treatment records from the Wuesthoff ER reflect that the 
Veteran was assessed in triage at 8:07 a.m., and later 
treatment records have times ranging from 8:13 a.m. to 8:58 
a.m.  The Veteran reported that he awoke at about 4:00 a.m. 
that morning with right side flank/kidney pain.  He described 
the pain as sudden onset, still present, constant, severe, 
shooting, and rated it as a 9 on a 10-point scale.  The pain 
was associated with nausea and vomiting, and was exacerbated 
or relieved by nothing.  The Veteran stated that he had 
previously had a kidney stone once before, but he denied any 
previous similar symptoms.  Physical examination revealed 
right lateral tenderness and normal vital signs, and an 
abdominal CT scan was performed.  The Veteran's condition was 
assessed as moderate distress and non-acute.  He was 
diagnosed with acute renal colic and right urethral stone and 
was released to home.  

Based on these treatment records, a VA Chief Medical Officer 
determined that the Veteran's condition was not emergent 
because there were no acute clinical findings and no acute 
signs of distress.  He further indicated that a VA facility 
was feasibly available as of 8:00 a.m. on October 26, 2003.

The Board acknowledges the Chief Medical Officer's 
determination that the Veteran's condition was not emergent.  
However, the law does not require that the condition at issue 
actually be proven emergent, from a purely medical standpoint, 
in order to qualify for payment or reimbursement under 38 
U.S.C.A. § 1725.  Rather, it need only be demonstrated that 
initial evaluation and treatment was rendered for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  This 
standard is considered to be met where a condition manifests 
by acute symptoms of sufficient severity, including severe 
pain, that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  See 38 C.F.R. § 17.1002(b).  

In this regard, statements by the Veteran, his wife, and his 
daughter, as well as ER treatment records, indicate that the 
Veteran had been experiencing severe, shooting pain at a level 
of 9 on a 10-point scale for several hours.  Such pain 
awakened him at 4:00 a.m., was associated with nausea and 
vomiting, and prevented him from sitting, standing, or walking 
for at least a portion of that time.  Additionally, the 
Veteran, his wife, and his daughter have indicated that his 
wife was instructed by the VA hotline nurse to proceed to the 
nearest emergency room when she described the Veteran's 
symptoms because the nearest VA facility was not yet open.  
There is no indication in the record that such statements are 
not credible.  As such, although the Veteran's condition was 
eventually determined to be non-emergent from a purely medical 
standpoint, the Board finds that the condition was of such 
nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have 
been hazardous to life or health.  Id.

With respect to the availability of a VA facility, the Board 
acknowledges that the ER treatment records indicate that the 
Veteran was first treated at a few minutes past 8:00 a.m., at 
which point a VA facility was feasibility available.  However, 
the Veteran, his wife, and his daughter have all indicated 
that they arrived at the Wuesthoff ER at some point between 
6:00 a.m. and 7:00 a.m. and that they waited for at least an 
hour before the Veteran was treated.  The Board notes that the 
Veteran's wife and daughter, who were most likely in better 
shape to notice the actual time, both indicated that they 
arrived closer to 6:00 a.m.  Resolving all reasonable doubt in 
favor of the Veteran, the Board finds that he first sought 
treatment at the Wuesthoff ER between 6:00 a.m. and 7:00 a.m.  
The Board further finds that a VA or other Federal facility 
was not feasibly available at that point because no such 
facilities were open until 8:00 a.m.  Additionally, given the 
severe pain and other symptoms that the Veteran had been 
experiencing for several hours, the Board notes that it would 
not have been reasonable to expect the Veteran to leave and 
travel to the nearest VA facility once it did open, especially 
since he received treatment shortly thereafter.  

Accordingly, the criteria for entitlement to reimbursement for 
the medical expenses incurred for treatment received at the 
Wuesthoff ER on October 6, 2003, have been met, and the 
Veteran's claim is granted.  38 U.S.C.A. § 1725; 38 C.F.R. § 
17.1002.


ORDER

Payment or reimbursement of medical expenses not previously 
authorized that were incurred for treatment at the Wuesthoff 
ER on October 6, 2003, is granted.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


